Citation Nr: 1429959	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to reimbursement under the provisions of Chapter 30, Title 38 of the United States Code for fees related to four License and Certification (LAC) tests administered on September 22, 2009, October 29, 2009, and November 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from August 1986 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York that denied reimbursement for LAC testing fees incurred on September 22, 2009, October 29, 2009, and November 22, 2009.


FINDINGS OF FACT

1.  The Veteran took the Certified Maintenance and Rehabilitation Professional test on September 22, 2009.

2.  The Veteran took the Total Quality Management test on October 29, 2009.

3.  The Veteran took two Project Management and Lean Management tests on November 22, 2009.

4.  The State Approval Agency (SAA)'s approval of the Certified Maintenance and Rehabilitation Professional test was effective June 16, 2010. 

5.  ExpertRating Solutions, the organization that administered the Total Quality Management, Project Management, and Lean Management tests, had not sought approval from the SAA at the time the Veteran took these tests.


CONCLUSION OF LAW

The requirements for reimbursement of testing fees for the four LAC tests administered on September 22, 2009, October 29, 2009, and November 22, 2009, are not met.  38 U.S.C.A. §§ 3011, 3452(b), 3689 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4268, 21.7720, 21.7142(c) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006). 

Nonetheless, the Board points out that the Veteran was informed in a December 2009 letter regarding the requirement that license and certification tests must be approved by the SAA in the state where the headquarters of the organization issuing the credential is located.  He was provided with contact information for the relevant SAAs and informed that a copy of the letter would be forwarded to the SAA.  The claims were subsequently readjudicated in the November 2010 statement of the case and November 2011 supplemental statement of the case.

Through his correspondence to VA, the Veteran has demonstrated his understanding of the elements required to show entitlement to the benefit sought on appeal. 

The Veteran was advised of his entitlement to a hearing before the agency of original jurisdiction's (AOJ) Decision Review Officer and/or before the Board, but he has not requested such a hearing.  Further, the Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review. 

The Board finds that under the circumstances, VA has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to him.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.

Applicable Laws and Regulations

The Montgomery GI Bill (MGIB)-Active Duty represents a program designed to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a program of educational assistance for qualifying persons who entered the Armed Forces of the United States after June 30, 1985.  The provisions of the MGIB are codified at 38 U.S.C.A. §§ 3001-3006 (West 2002 & Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.7000-21.7320 (2013). 

Administration of educational benefits is codified at 38 U.S.C.A. §§ 3670-3699 with implementing regulations found at 38 C.F.R. §§ 21.4001-21.4280.

The term "program of education" for Chapter 30 benefits includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  38 C.F.R. § 3002(3), 3452(b).  No payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  38 U.S.C.A. § 3689(b).  Under 38 U.S.C.A. § 3672(b)(2)(B), a licensure test offered by a Federal, State, or local government is deemed to be approved. 

The implementing regulations additionally note that, in administering benefits under Chapter 30, courses must be approved by the SAA for the State in which the educational institution is located or otherwise has approval authority or by VA.  38 C.F.R. § 21.7220(a).  In approving licensing and certification tests, VA and the SAA should apply 38 C.F.R. § 21.4250, and 21.4268.  38 C.F.R. § 21.7220(b).  These regulations provide details outlining the requirements for approval and the application process the school should take to obtain approval of the licensing and certification test.

VA will reimburse the beneficiary for taking an approved licensing or certification test at the lower of the following amounts: (1) the fee charged by the organization offering the test; $2,000.00; or, an amount determined by multiplying the beneficiary's remaining months and days of entitlement to educational benefits by his or her monthly rate of basic educational assistance.  38 C.F.R. § 21.7142(c).  No payment may be made for a licensing or certification test unless VA determines that the legal requirements have been met with respect to such test and the organization or entity offering the test.  38 U.S.C.A. § 3689(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .


Evidence and Analysis

In his present claims, filed in November 2009, the Veteran requested reimbursement for LAC tests as follows: the Certified Maintenance and Rehabilitation Professional test taken on September 22, 2009; the Total Quality Management test taken on October 29, 2009; and the two Project Management and Lean Management tests taken on November 22, 2009.

The AOJ researched the tests claimed by the appellant using the VA Web Enabled Approval Management System (WEAMS) Institutional search program.  

The SAA's approval of the Society for Maintenance and Reliability Professionals Certified Maintenance and Rehabilitation Professional test was found to be effective June 16, 2010.  

Information provided by the New York SAA showed that ExpertRating Solutions, the organization that administered the Total Quality Management, Project Management, and Lean Management tests, was provided with LACAS application documents in July 2010.  As of June 2011, no response had been received by the New York SAA.

Reimbursement for the four claimed tests was denied by the AOJ.

The Veteran contends that reimbursement for the Certified Maintenance and Rehabilitation Professional test is appropriate since the test was subsequently approved after he completed it.  With respect to the other three claimed tests, he contends that as similar tests administered by other companies are apparently approved, he believed that the tests he took would also be approved.

On review of the file, the Board finds the Certified Maintenance and Rehabilitation Professional test was not approved at the time the Veteran took it in September 2009; rather it was approved effective June 16, 2010.  The relevant regulations do not provide a basis for reimbursement for a test that was subsequently approved.

With respect to the Total Quality Management, Project Management, and Lean Management tests, the record shows that ExpertRating Solutions, the organization that administered these tests, had not yet sought approval from the SAA at the time the Veteran took these tests.  

Because none of the four tests were approved by the SAA when the Veteran took them, reimbursement cannot be made under the laws and regulations administered by VA.  While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the Board has found the requirements for reimbursement of fees for four LAC tests administered on September 22, 2009, October 29, 2009, and November 22, 2009 are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to reimbursement under the provisions of Chapter 30, Title 38 of the United States Code for fees related to LAC tests administered on September 22, 2009, October 29, 2009, and November 22, 2009, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


